Title: To Benjamin Franklin from Joseph Warren, 3 April 1775
From: Warren, Joseph
To: Franklin, Benjamin


Sir,
Boston April 3rd 1775.
Altho’ I have not the pleasure either of a personal or epistolary acquaintance with you, I have taken the liberty of sending you by Mr. Dana a pamphlet which I wish was more deserving of your notice. The ability and firmness with which you have defended the Rights of Mankind and the Liberties of this Country in particular have rendered you dear to all America. May you soon see your enemies deprived of the power of injuring you and your friends in a situation to discover the grateful sense they have of your exertions in the cause of freedom. I am, Sir, with the greatest esteem and respect, your most obedient humble servant
Joseph Warren
Doctor Franklin.
